Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0000340
                                                       12-FEB-2014
                                                       08:52 AM




                         SCPW-14-0000340

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        A.B., Petitioner,

                               vs.

          THE DISCIPLINARY BOARD OF THE SUPREME COURT
              OF THE STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
            (ODC Case Nos. 11-009-8933, 11-042-8966)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of the January 10, 2014 petition for

a writ of mandamus submitted on behalf of Petitioner attorney

“A.B.” by attorney Samuel P. King, it appears the Petitioner has,

by way of Rule 25(b)(iii) of the Rules of the Disciplinary Board,

an alternate means to obtain relief and, therefore, that a

petition for a writ of mandamus is inappropriate.   See Kema v.

Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action). It further

appears that, insofar as the Board has determined the imposition

of a private, informal admonition might be appropriate in the

present matter, it is reasonable to classify as confidential,

until further order of this court, both the present petition and

the underlying disciplinary proceedings.    Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          IT IS FURTHER ORDERED that the Disciplinary Board, the

Office of Disciplinary Counsel, and the clerk of this court shall

classify the materials relating to A.B.’s disciplinary

proceedings as confidential until further order of this court

and, further, that A.B.’s motion to proceed anonymously is

denied.

          DATED:   Honolulu, Hawai#i, February 12, 2014.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack